Citation Nr: 1243178	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  11-11 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a left knee disability, currently evaluated as 10-percent disabling.

2.  Entitlement to an increased rating for a right knee disability, also currently evaluated as 10-percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The Veteran served on active duty from June 1995 to June 1999.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and separate 10 percent ratings for right and left hip disabilities (specifically, for trochanteric bursitis and piriformis spasm), retroactively effective from June 25, 2009, on the premise that was the date of receipt of this claim.  The Veteran appealed for an earlier effective date for the grant of service connection for this bilateral hip disability, alleging he was entitled, instead, to an effective date in June 2003, the date of his original claim for this disability.  He also appealed the RO's denial of ratings higher than 10 percent for his right and left knee disabilities (specifically, for patellofemoral pain syndrome with patellar tendonitis and iliotibial band syndrome).

In an August 2011 statement from him and his representative, they requested a videoconference hearing before the Board.  38 C.F.R. § 20.700(e) (2012).  But the Veteran subsequently withdrew this hearing request in a statement dated in January 2012, citing financial hardship and resultant need to expedite his appeal by advancing it on the Board's docket.  38 C.F.R. § 20.704(e).  And the Board granted his separately filed motion to advance his appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board subsequently issued a decision in March 2012 denying the claims for an effective date earlier than June 25, 2009, for the grant of service connection for the left and right hip disabilities.  However, the Board instead remanded these remaining claims for ratings higher than 10 percent for the left and right knee disabilities for further development and consideration, including especially obtaining all outstanding VA and private treatment records.

Later in March 2012, the Veteran filed a motion for reconsideration of that decision, which the Board denied in June 2012.

The Appeals Management Center (AMC) also since has issued an October 2012 supplemental statement of the case (SSOC) continuing to deny these remaining claims for ratings higher than 10 percent for the left and right knee disabilities.  So these claims are again before the Board.


FINDING OF FACT

Even considering his pain, the Veteran's right and left knee flexion is not limited to 30 degrees or less; he also does not have any limitation of extension of either knee; and no instability or subluxation has been objectively confirmed.


CONCLUSION OF LAW

The criteria are not met for ratings higher than 10 percent for the left and right knee disabilities.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5014-5260 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate the claim, (2) the information and evidence VA will obtain, and (3) the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2012); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).


A letter dated in July 2009 satisfied these duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter advised the Veteran of the information and evidence needed to substantiate his claims and of his and VA's respective responsibilities in obtaining this supporting evidence.  To this end, the letter requested that he provide enough information for the RO to request records from any sources he identified, including medical records, employment records, and records from other Federal agencies.

The United States Court of Appeals for Veterans Claims (Court/CAVC) held that the VCAA notice also should include information concerning the disability rating and effective date elements of a claim, which are "downstream" elements once service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  The July 2009 letter provided this notice.  That letter also was sent prior to initially adjudicating these claims in the March 2010 rating decision at issue in this appeal, so in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board therefore concludes the Veteran has received all required notice concerning these claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VA also has satisfied its duty to assist him with these claims by making reasonable efforts to identify and obtain relevant records and providing a VA examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i).  In this regard, his service treatment records (STRs), VA treatment records, and private treatment records were obtained and associated with the claims file for consideration.  Indeed, the Board's reason for remanding these claims in March 2012 was to obtain all outstanding VA and private treatment records.  A remand by the Board confers on the appellant the right to compliance with the remand orders, and the Board itself commits error as a matter of law in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Here, the remand was to obtain copies of all relevant VA or private treatment records dated since June 2009, in particular those dated in September 2009 and December 2009 from Drs. E. and S. of Family Practice Associates of Orange Park.  These requested records since were obtained.

VA examinations and opinions also were provided and obtained in July 2003, February 2004, April 2004, and January 2010.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, an examination for rating purposes should contain sufficient detail and reflect the whole recorded history of a Veteran's disability, reconciling the various reports into a consistent picture.  See Schafrath v. Derwinksi, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.2 (2011).  These VA examinations and opinions mentioned are more than adequate, as they collectively are predicated on a review of the medical records in the Veteran's claims file.  The examiners considered all of the pertinent evidence of record, including the Veteran's statements, and examined him personally.  They also provided rationale for their opinions, relying on the findings from their evaluations of the Veteran's disabilities and, when necessary, citing to these findings and the other records supporting their conclusions.

There is no obligation to have the Veteran reexamined simply as a matter of course or merely because of the passage of time since an otherwise adequate examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (April 7, 1995).  And according to the records in the file, there is no suggestion of a material change in his bilateral (left and right) knee disability since his most recent VA compensation examination in January 2010.  So reexamination is not required.  38 C.F.R. § 3.327(a).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The Board, therefore, may proceed with the adjudication of these claims.


Merits of the Claims

The Veteran contends that his right and left knee disabilities are far more severe than is contemplated by the 10 percent rating for each knee.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  But where entitlement to compensation already has been established and an increase in disability rating is at issue, as here, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical, that is, temporal focus, is the evidence generated during the appeal period and, more specifically, since one year prior to filing this increased-rating claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  If there have been occasions since when the disabilities have had differing degrees of severity, then the Board must "stage" the ratings for them to compensate the Veteran for this variance.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, VA's determination of the "present level of disability" may result in concluding the disability has undergone varying and distinct levels of severity throughout the entire time period the increased-rating claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that Veteran had disability "at some point during the processing of his claim," satisfied service connection requirement for manifestation of current disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart, the Court found no basis for drawing a distinction between initial ratings (see Fenderson v. West, 12 Vet. App. 119, 125-26 (1999)) and increased rating claims for applying staged ratings.  Accordingly, it was held that a staged rating is appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.

The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

Generally, the Board is directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).


Knee disabilities are rated under DCs 5256 through 5263.  When determining the proper rating for a knee disability, it is necessary to consider each applicable DC.  The choice of DC should be upheld if supported by explanation and evidence.  See Butts v. Brown, 5 Vet. App. 532, 539(1993).  Any change in DC must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran has a 10 percent rating for each knee under DC 5014-5260.  Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Under DC 5014, osteomalacia is rated based on limitation of motion of affected parts, as degenerative arthritis (DC 5003).  Under DC 5003, degenerative arthritis, when substantiated by X-rays, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved (which, here, are DCs 5260 and 5261 for limitation of leg and knee flexion and extension, respectively).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable (i.e., 0 percent) under the appropriate DC, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent disability rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent disability rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Note 1 in DC 5003 states that these 20 and 10 percent ratings based on X-ray findings will not be combined with ratings based upon limitation of motion.  Note 2 states that these 20 and 10 percent ratings based on X-ray findings will not be utilized in rating conditions listed under DCs 5013 to 5024.  38 C.F.R. § 4.71a, DC 5003 (2012).


According to DC 5260, a noncompensable rating is assigned when flexion is limited to 60 degrees.  10 percent rating is assigned when flexion is limited to 45 degrees.  A 20 percent rating is assigned when flexion is limited to 30 degrees.  And a 30 percent rating is assigned when flexion is limited to 15 degrees.  Id.

According to DC 5261, a noncompensable rating is assigned when extension is limited to 5 degrees.  A 10 percent rating is assigned when extension is limited to 10 degrees.  A 20 percent rating is assigned when extension is limited to 15 degrees.  A 30 percent rating is assigned when extension is limited to 20 degrees.  A 40 percent rating is assigned when extension is limited to 30 degrees.  And a 50 percent rating is assigned when extension is limited to 45 degrees.  Id.

Normal range of motion of the knee is to from 0 degrees of extension and to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

VA's General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and under DC 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOPGCPREC 9-2004 (September, 2004).

VA's General Counsel also has held that a claimant who has arthritis and instability of a knee may be rated separately under DCs 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997; revised July 24, 1997); VAOPGCPREC 9-98 (August 1998).  VA's General Counsel further explained that, if a Veteran has a disability rating under DC 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Id.  This is because, in applying DC 5003, the Court held in the case of Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), that "painful motion of a major joint . . . caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under DC 5003, even though there is no actual limitation of motion."  See also 38 C.F.R. § 4.59.
DC 5257 concerns "other" knee impairment, including recurrent subluxation or lateral instability.  A 10 percent rating is warranted for "slight" consequent knee disability.  A 20 percent rating is warranted for moderate knee disability.  And a 30 percent rating is warranted for severe knee disability.

These descriptive words "slight," "moderate," and "severe" are not defined in the Rating Schedule; rather than applying a mechanical formula, the Board must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  Use of terminology such as "mild" and "moderate", etc., by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Under DC 5258, a 20 percent evaluation is warranted where there is dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  DC 5259 provides for a maximum evaluation of 10 percent where there has been removal of the semilunar cartilage that is symptomatic.  There also as mentioned are other DCs for rating knee disabilities.  As discussed below, however, the evidence of record does not indicate the Veteran has ankylosis of his knees (which is rated under DC 5256), nonunion or malunion of the tibia and fibula (DC 5262), or genu recurvatum (DC 5263).  As such, these DCs do not apply.

Turning back now to the facts of this particular case.  The Veteran filed his claim for increased ratings for his knee disabilities in June 2003, reporting that he was experiencing increasing pain in both knees.  Up until that point in time, since June 1999, he had had just a single 10 percent rating for his bilateral knee disability, but effectively as of June 12, 2003, he received separate 10 percent ratings for each knee, so additional compensation.

He was provided a VA examination in July 2003, in response to his claim for a higher rating for this disability.  He reported having problems with his left knee and with increasing pain on his right side that radiated from his knee to his hip.  He noted that the pain on his right side was making it difficult for him to sleep.  A diagnosis of bilateral patellofemoral pain syndrome was given in September 2000.  He stated that at the time he had mostly anterior pain with prolonged standing and sitting that increased when climbing stairs or going up hills.  At the time of the examination he denied any swelling, locking, instability, incoordination, or easy fatigability.  He reported that he was no longer able to play a full game of basketball.  He complained of daily flare-ups with pain radiating from his right knee up into his right hip.  Physical examination revealed no effusion and range of motion from 0 to 135 degrees bilaterally.  He had no significant crepitation on the limits of extension and flexion over the anterior knee.  He scored a 1+ on the Lachman's bilaterally and was stable to varus and valgus stress.  He had no joint line tenderness medially or laterally with a negative McMurray's test.  The examiner did note tenderness over the iliotibial band bilaterally, greater on the right than on the left, likely accounting for the radiating pain.  Additionally the Veteran had mild tenderness over the patellar tendon bilaterally at the superior pole of the patella.  X-rays revealed width of both patellofemoral compartments was lower than normal and possible chondromalacia patellae.  The Veteran's knees were otherwise within normal limits.  He was diagnosed with bilateral patellofemoral pain syndrome and chronic patellar tendonitis with mild functional impairment.  Additionally, he was diagnosed with right knee iliotibial band syndrome.  

A September 2003 MRI revealed normal knees bilaterally.  Specifically, it was noted that there was no significant joint effusion, bone marrow signal was normal throughout, no focal cartilaginous defects were identified, and cruciate and collateral ligaments and the extensor mechanism were intact with no meniscal abnormalities.  However, it was noted on the right knee MRI that an approximately 1.0 cm rounded structure with heterogeneous signal intensity, including fat, was seen and believed to be most consistent with a small lymph node.  


In February 2004, a VA orthopedist was asked to review the Veteran's claims file to determine the exact diagnosis with regard to his knees and whether the patellofemoral pain syndrome had resulted in iliotibial band syndrome.  After review of the Veteran's treatment records and VA examinations, the examiner determined that the evidence revealed somewhat typical chronic patellofemoral pain syndrome.  Typically, this condition was noted to be associated with intra-articular crepitation or "grating" suggestive of chondromalacia.  He noted that crepitation might level off and at times would be undetectable.  This is supportive of the Veteran's main diagnosis being chronic patellofemoral pain syndrome.  The examiner then addressed the tenderness over the Veteran's patellar tendons and over the iliotibial band which was considered to be a form of tendonitis.  In light of this, the examiner determined the Veteran should be diagnosed with chronic patellofemoral pain syndrome with associated peritendinitis of the knees; however, a diagnosis of iliotibial band syndrome was determined to be excessive given that the clinical records did not appear to be representative of that isolated condition.  

The Veteran was again afforded a VA examination in April 2004.  He reported discomfort in the anterior aspect of his left knee, specifically at the superior pole of the patella at the quadriceps tendon insertion to the proximal portion of the patella.  There was no evidence of swelling or discoloration.  He did not report pain in the lateral aspect of the knee over the iliotibial band either proximally or distally at the insertion of the band to the anterolateral aspect of the proximal tibia.  He noted his pain was present daily, but not constant.  He reported he could walk up and down stairs with no problem, but there was slight discomfort associated with stooping, squatting, and kneeling.  Standing for long periods of time also caused discomfort.  He reported the discomfort kept him from getting involved in vigorous activity.  He did not wear any support for his knees at that time and took no medication.  Upon examination he was found to have localized tenderness at the lateral aspect of the superior pole of the patella indicating a finding of quadriceps tendonitis.  His discomfort was localized to one area of the proximal patella and there was no indication of pain or tenderness associated with the patellar tendon, medial or lateral ligaments, or iliotibial band of the left knee.  Additionally there was no evidence of chondromalacia.  While he did not appear to have a significant disability, he did present with a minor degree of functional impairment due to pain with deep knee bending, squatting, running, or jumping.  There was no obvious structural abnormality, instability, incoordination, fatigability, or weakness; however, repetitive activities such as deep knee bending, squatting, running, and jumping would cause an increased impairment as a result of pain.  

Another VA examination was provided in January 2010.  The Veteran reported increased pain in both knees in the lateral aspect that was aggravated by prolonged sitting, standing for more than 5-10 minutes, and lying in bed at night.  He noted further aggravation when changing from a sitting to a standing position or when doing any type of heavy lifting.  He complained of stiffness, locking, weakness, and giving way in both knees.  He denied heat, redness, subluxation, or dislocation.  He reported flare-ups, caused by the above aggravating factors, every other day that lasted for several hours.  Pain was stated to be at a level of 8-8.5/10.  He further reported he could not walk more than half a mile as a result of his knee pain.  His knee pain caused him to take frequent breaks at work, but had not caused him to miss work.  The pain also prevented him from participating in recreational activities.  During the physical examination he had tenderness to palpation at the lateral knee and the iliotibial band and minor tenderness at the patellofemoral joint bilaterally.  The patellar grind test was positive as was the noble compression test indicating iliotibial band syndrome.  Both knees exhibited mild crepitus with motion in both knees, but no overt effusion.  All ligaments were intact and McMurray and Lachman tests were negative.  His range of motion was normal with flexion to 140 degrees and extension to 0 degrees; however, there was mild pain when flexed to 140 degrees.  There was no additional limitation on repetitive motion due to painful motion, fatigue, weakness, or incoordination and range of motion values were unchanged from baseline testing.  He was diagnosed with bilateral patellofemoral pain syndrome and bilateral iliotibial band syndrome.  

The Veteran also provided private treatment reports from the Family Practice Associates of Orange Park dating from September to December 2009, which note patella femoral disorder with snapping and popping (crepitus) and pain in the knees, bilaterally with good range of motion.  VA treatment records dating from November 2011 note that he was fitted for neoprene knee sleeves.

The Veteran's knee disabilities are partly rated under DC 5014, which refers the rater to DC 5003 and, in turn, to DCs 5260 and 5261.  But there is no actual X-ray evidence of degenerative joint disease, i.e., arthritis, in either knee to warrant specific application of DC 5003, and, according to DC 5003, arthritis must be objectively confirmed by X-ray, so radiographically.  In any event, the rating ultimately is based on the extent of range of motion or, put another way, the extent there is limitation of motion.  So regardless of whether the Veteran has arthritis, as contemplated by DC 5003, the Board must consider whether there is limitation of motion under DCs 5260 (on flexion) and 5261 (extension) and, in making this determination, consider the effect pain has on his range of motion, even, as held in Burton, when there is not arthritis.

There is some evidence of slight limitation of motion as noted in the July 2003 and January 2010 VA examination reports, with flexion limited to 135 degrees when considering the pain, but this is only a mere 5 degrees less than normal flexion, which is to 140 degrees.  It certainly far exceeds the 30 degrees or less of flexion the Veteran must have to warrant a rating higher than 10 percent under DC 5260.  And he always has had completely normal extension, so to 0 degrees.  Obviously, then, he does not warrant a rating higher than 10 percent under DC 5261 or a separate rating of the type contemplated in VAOGCPREC 9-2004.

As for whether there is instability or subluxation, he was fitted for neoprene sleeves for both knees, although it is unclear how often he wears them.  He has had subjective complaints of subluxation, giving way, and instability, and he alleges that his functional limitations far outweigh a decision based primarily on range of motion because, while the examinations have incorrectly noted only crepitus, according to him the crepitus is the result of subluxation, dislocation, or instability of his knees.


The objective clinical findings have not confirmed there is subluxation or instability, however, in either knee.  His VA examinations and treatment records do not document any specific objective finding of instability.  To the contrary, the tests aimed at making this determination (e.g., Lachman, McMurray, varus and valgus, etc.) have for the most part all been unremarkable.  So while he continues to maintain he has instability or giving way or subluxation of his knees, a separate compensable rating for this under DC 5257 is not warranted.  See again VAOGCPRECs 23-97 and 9-98.

The Board also sees there is no evidence of malunion or nonunion of the tibia and fibula, symptomatology associated with dislocated semilunar cartilage, or ankylosis that would alternatively support assigning higher ratings under DCs 5256, 5258, or 5262.  Ankylosis, as an example, is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  But even considering his pain and the fact that he has less than normal range of motion as a result (though still far greater range of motion than required for higher 20 percent ratings under DCs 5260 and 5261), the Veteran's knees are not nearly fixated or immobile, so, by definition, not ankylosed.

In addition, there has not been any removal of semilunar cartilage and no evidence of genu recurvatum; therefore DCs 5259 and 5263 also are inapplicable.

The Board is mindful of the Veteran's lay testimony concerning his particular symptoms and their effects on his social and occupational functioning and 
day-to-day activities.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  He is competent to comment on what he observes or experiences; for example, he is competent to report experiencing certain symptoms such as pain with and without motion, crepitus, etc.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He also is credible in his reports of the symptoms he experiences.  However, the Board also must consider the medical evidence, so objective findings that often have not borne out the extent of disability he is alleging, which is not to say he has no disability at all, only not to the degree claimed according to this other evidence.  Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board).  And the competency and credibility of evidence determines its ultimate probative value.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  Many of the rating criteria are objective, such as the extent of his range of motion even when considering the effect of his subjective pain, so the determination is based on the results of objective testing - namely, range of motion measured in degrees.  The same is true, as another example, of whether there is instability seeing as though there are specific objective tests to assist in making this determination as well.  So, in sum, his mere lay testimony cannot sustain his claims.

In evaluating his claims for higher ratings, the Board also has considered whether he is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).


As held in Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for these service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right and left knee disabilities with the established criteria found in the Rating Schedule for these disabilities shows that the rating criteria reasonably describes his disability level and symptomatology.  His primary complaint is of chronic pain, but for the reasons and bases already discussed his pain does not cause the amount of additional functional impairment or loss required for higher ratings.  And even his other complaints, such as instability, etc., are contemplated by the DCs mentioned.

Moreover, even if the schedular evaluations for these disabilities are inadequate (which again they are not), he does not exhibit other related factors such as those provided by the regulation as "governing norms."  Most, if indeed not all, of the evaluation and treatment he has received for his bilateral knee disability has been on an outpatient basis, not as an inpatient, certainly not frequent inpatient.  So the record does suggest he has required frequent hospitalization.  Nor is there suggestion his bilateral knee disability caused marked interference with his employment, meaning above and beyond that contemplated by his existing 10 percent ratings.  He has indicated that his knee disabilities cause him to take breaks at work, but he also acknowledged they do not prevent him from working.  According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  Hence, the Board is not obligated to refer these claims for extra-schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

For the foregoing reasons and bases, the Board finds that the claims for ratings higher than 10 percent for these knee disabilities must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but, as the preponderance of the evidence is these claims, this doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The claims for ratings higher than 10 percent for the left and right knee disabilities are denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


